                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 MOHAMED ABDIHAMID FARAH,
                                                      Civil No. 20-622 (JRT/DTS)
                                  Plaintiff,

 v.                                            MEMORANDUM OPINION AND ORDER
                                                  ON MOTIONS FOR SUMMARY
 UNITED STATES DEPARTMENT OF                             JUDGMENT
 JUSTICE,

                                Defendant.


       Jordan S. Kushner, LAW OFFICE OF JORDAN S. KUSHNER, 431 South
       Seventh Street, Suite 2446, Minneapolis, MN 55415, for plaintiff.

       Ana H. Voss, UNITED STATES ATTORNEY’S OFFICE, 300 South Fourth Street,
       Suite 600, Minneapolis, MN 55415, for defendant.



       Plaintiff Mohamed Farah submitted a records request pursuant to the Freedom of

Information Act (“FOIA”) to the United States Department of Justice (“DOJ”) Executive

Office for United States Attorneys (“EOUSA”) on or about September 30, 2019, for records

related to his federal prosecution and conviction by jury for multiple conspiracy and

terrorism charges, perjury, and false statements. (Compl. Ex. 1 at 2, Feb. 27, 2020, Docket

No. 1-1; ECF No. 15-cr-49(2), Sentencing J. at 1–2, Nov. 30, 2016, Docket No. 784.)

       Farah received redacted versions of responsive documents from the EOUSA,

divided into two categories: “Correspondence” and “Attorney Work Product.” (See 2nd
Decl. Theodore B. Smith (“2nd Smith Decl.”) ¶ 4, Nov. 16, 2020, Docket No. 33.) The

documents in the Correspondence file are partially redacted, with redactions attributed

to FOIA exemptions under 5 U.S.C. § 552(b)(6) and (b)(7)(C) for the privacy of third parties.

(See 2nd Smith Decl. ¶ 5, Ex. 3 (“Vaughn Index”) at 1–8, Nov. 16, 2020, Docket No. 33-3.)

All of the documents in the Attorney Work Product category were withheld in full, except

copies of several court filings by Farah in the underlying criminal case, and redactions are

attributed to the deliberative process and attorney-work product privileges under 5 U.S.C.

§ 552(b)(5). (See id. at 8–13; 2nd Smith Decl. ¶ 7.)

       The United States moved for summary judgment asking the Court to find that the

documents were properly withheld, and no further disclosure is warranted. (Def. Mot.

Summ. J., Nov. 16, 2020, Docket No. 30.) Farah also moved for summary judgment,

requesting, at minimum, in camera review to determine whether records were properly

withheld or whether additional segregable content is present. (See Am. Compl. ¶ 21, Aug.

6, 2020, Docket No. 23; Pl. Mot. Summ. J., Nov. 16, 2020, Docket No. 35.) Prior to deciding

the pending Motions, the Court granted in camera review on April 1, 2021. (Order, April

1, 2021, Docket No. 42.)


                                        DISCUSSION

       When, as here, a plaintiff claims that an agency improperly withheld records in

response to a FOIA request, the burden is on the agency to sustain the applied

exemptions. 5 U.S.C. § 552(a)(4)(B); Dep’t of Justice v. Reporters Comm. for Freedom of

                                             -2-
the Press, 489 U.S. 749, 755 (1989). Even if a document contains material subject to an

exemption, non-exempt portions of the document must be disclosed unless they are

inextricably intertwined with exempt portions. Missouri Coal. for Env’t Found. v. U.S.

Army Corps of Engineers, 542 F.3d 1204, 1212 (8th Cir. 2008). In FOIA litigation, it is the

Court’s role to make a segregability finding for documents withheld in full. See Madel v.

U.S. Dep’t of Justice, 784 F.3d 448, 453 (8th Cir. 2015).


I.     ATTORNEY WORK PRODUCT

       The FOIA statute establishes various categories of information that are exempt

from disclosure. 5 U.S.C. § 552(b). Exemption 5, applied to withhold the Attorney Work

Product, excludes “inter-agency or intra-agency memorandums or letters that would not

be available by law to a party other than an agency in litigation with the agency[.]” Id.

§ 552(b)(5). “The test under Exemption 5 is whether the documents would be ‘routinely’

or ‘normally’ disclosed upon a showing of relevance.” F.T.C. v. Grolier Inc., 462 U.S. 19,

26 (1983). In other words, Exemption 5 incorporates civil discovery privileges, including

the attorney work product privilege and the deliberative process privilege, as relied on by

the United States here.

       Pursuant to the attorney work product privilege, “a party may not discover

documents and tangible things that are prepared in anticipation of litigation or for trial

by or for another party or its representative[.]”           Fed. R. Civ. P. 26(b)(3)(A).   The

deliberative process privilege protects “documents reflecting advisory opinions,

                                             -3-
recommendations and deliberations comprising part of a process by which governmental

decisions and policies are formulated” from disclosure through FOIA. NLRB v. Sears,

Roebuck & Co., 421 U.S. 132, 150 (1975) (quotation omitted).

       Upon review of the documents, the Court has identified two pages in the Attorney

Work Product file containing additional responsive, segregable content, and will order the

DOJ to provide Farah with a modified version of the Attorney Work Product file, with the

pertinent portions unredacted. In particular, the Court finds that pages 19 and 38 contain

statements related to communication between Assistant U.S. Attorneys and Farah’s

defense counsel that can be segregated from statements related to internal deliberations,

mental impressions, or attorney opinions. Rather than revealing attorney thoughts or

trial strategy, the identified phrases and sentences merely report what had already

happened in communications with Farah’s defense counsel; these pages include some

material which can be disclosed as straightforward factual recounting of what occurred,

not reflecting analytical views. See Elec. Frontier Found. V. U.S. Dep’t of Justice, 890 F.

Supp. 2d 35, 47–48 (D.D.C. 2012) (quotation omitted). As such, the Court finds that the

documents contain additional non-exempt portions that are not inextricably intertwined

with exempt portions. Missouri Coal., 542 F.3d at 1212.


II.    CORRESPONDENCE

       The Correspondence was redacted pursuant to Exemption 6 and Exemption 7(C).

Exemption 7(C) provides that “records or information compiled for law enforcement

                                            -4-
purposes, but only to the extent that the production of such law enforcement records or

information . . . could reasonably be expected to constitute an unwarranted invasion of

personal privacy.” 5 U.S.C. § 522(b)(7)(C). Exemption 6 covers “personnel and medical

files and similar files the disclosure of which would constitute a clearly unwarranted

invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Both exemptions require balancing

privacy interests with public interest, but Exemption 6 is narrower than Exemption 7(C)

because it only exempts content that would constitute a clearly unwarranted invasion of

privacy, whereas Exemption 7(C) exempts conduct that could reasonably be expected to

constitute an unwarranted invasion of privacy. See Nat'l Archives & Records Admin. v.

Favish, 541 U.S. 157, 165–66, 171–72 (2004); Peltier v. FBI, 563 F.3d 754, 762–63 (8th Cir.

2009). The exemptions apply even if the identifying information is available in other

public records, such as court filings. See Reporters Comm., 489 U.S. at 771.

      After conducting its in camera review of the Correspondence file, the Court finds

that no additional responsive material should be disclosed. The redactions cover personal

identifying information, and the public interest in Farah’s ability to challenge his

conviction or sentence does not outweigh the privacy interests, Peltier, 563 F.3d at 764,

even when documents are otherwise publicly available, Reporters Comm., 489 U.S. at 770,

or are not personnel or medical files, see U.S. Dep’t of State v. Washington Post Co., 456

U.S. 595, 602 (1982). The Court will therefore not order any further disclosure.




                                            -5-
      In light of the Court’s conclusion that additional segregable content exists in the

Attorney Work Product but not in the Correspondence, the Court will grant in part and

deny in part Defendant’s Motion for Summary Judgment and grant in part and deny in

part Farah’s Motion for Summary Judgment in part.


                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1. Defendants shall provide Plaintiff with an updated version of the documents

         responsive to his FOIA request within five (5) business days from the date of

         this Order, modified as follows:

             a. Page 19 of Attorney Work Product, unredact:

                    i. The date of communication

                   ii. From “attorneys were told” to “Farah”

                   iii. From “presented” to “proposal”

             b. Page 38 of Attorney Work Product, unredact:

                    i. The date of communication

                   ii. From “Murad Mohamed” to “weekend”

      2. Defendant’s Motion for Summary Judgment [Docket No. 30] is GRANTED in

         part and DENIED in part; and




                                            -6-
     3. Plaintiff’s Motion for Summary Judgment [Docket No. 35] is GRANTED in part

        and DENIED in part.


LET JUDGMENT BE ENTERED ACCORDINGLY.



     DATED: April 30, 2021
     at Minneapolis, Minnesota.                   JOHN R. TUNHEIM
                                                      Chief Judge
                                              United States District Court




                                      -7-
